Citation Nr: 0430862	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  97-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the elbows on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by elbow pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by insomnia.

3.  Entitlement to service connection for a disability 
manifested by shortness of breath on a direct basis or, in 
the alternative, as a disability due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by shoulder pain, on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1968 
and from September 1990 to May 1991, to include service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, from November 1990 to April 1991.  He also had 
active duty for training from January to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for arthralgia of the shoulders, a lung disorder, 
insomnia, and degenerative arthritis of the elbows.

The case was previously before the Board in January 1999, at 
which time it was Remanded to obtain additional records and 
to afford the veteran appropriate medical examinations.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving degenerative arthritis of 
the elbows; his elbow arthritis is not demonstrated as 
related to military service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms of insomnia; his acquired psychiatric 
disorder is not demonstrated as related to military service. 

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving shortness of breath; his 
shortness of breath is not demonstrated as related to 
military service. 

5.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving shoulder pain; his shoulder 
pain is not demonstrated as related to military service. 


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the elbows and/or a disability 
manifested by signs or symptoms involving elbow arthritis was 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

2.  An acquired psychiatric disorder and/or a disability 
manifested by signs or symptoms involving insomnia, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002). 

3.  Shortness of breath and/or a disability manifested by 
signs or symptoms involving shortness of breath, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002). 

4.  Shoulder pain and/or a disability manifested by signs or 
symptoms involving shoulder pain, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in April 2003 and July 
2003, as well as the Supplemental Statements of the Case of 
June 2003 and August 2004.  Thus, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  Many efforts were made to secure treatment 
records identified by the veteran.  All available treatment 
records identified by the veteran have either been obtained 
by the RO or submitted by the claimant.  Additionally, the 
appellant has been provided with recent VA medical 
examinations and notice of the requirements necessary to 
substantiate the claims have been provided in the Statements 
of the Case and other development letters of record.  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  

Furthermore, the Supplemental Statements of the Case of June 
2003 and August 2004, issued after the initial VCAA notices, 
constitutes decisions that fully considered the VCAA.  
Additionally, the Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the nervous 
system, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii). For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Arthritis of the Elbows
Shoulder Pain

Service medical records for the period of the veteran's 
service, to include separation examination of April 21, 1991, 
are silent for chronic complaints, treatment, findings or 
diagnoses relating to the claimed disorders.  In fact, on 
separation, the upper extremities were noted as entirely 
normal on clinical examination, and full range of motion with 
good strength was specifically noted.. 

VA medical records post service were negative for findings of 
arthritis prior to April 1994, which is more than a year 
after separation.  Outpatient treatment records from that 
period note complaints of polyarthralgia, lower back pain, 
hands and some left elbow tenderness.  Elbow X-rays from June 
1995 were suggestive of mild degenerative disease, but 
bilateral shoulder X-rays were normal at that time.  X-rays 
afforded in conjunction with a September 2002 VA examination 
noted myofascial joint pain in the left shoulder but X-rays 
were then noted as normal also; the veteran was 56 years old 
at the time of the latter examination.  Subsequently, a VA 
nurse practitioner corresponded in July 2003 that she was 
treating the veteran for degenerative joint disease at 
multiple sites with arthritis including shoulders, knees and 
hands.   

In this case, the evidence does not show that the veteran has 
objectively exhibited elbow or shoulder pain symptoms that 
are manifestations of an undiagnosed illness.  Rather the 
pain in the elbows and shoulder are manifestations of 
arthritis and/or a myofascial disorder, which conditions were 
not clinically identified in service or within a year 
thereafter.  No competent medical authority has associated 
the claimed disorders to service.  Accordingly, the 
preponderance of the evidence is against the claims on any 
basis.

Acquired Psychiatric Disorder
Disability due to Undiagnosed Illness Manifested by Insomnia

Service medical records for the period of the veteran's 
service, to include separation examination of April 1991, are 
silent for chronic complaints, treatment, findings or 
diagnoses relating to the claimed disorders.  On separation, 
the pertinent systems were entirely normal. 

The veteran was first screened for a mental disorder on May 
5, 1994.  He reported nervousness, sleeplessness and a loss 
of sex drive over the previous two years.  He reported that 
he knew of no unusual events in the service and specifically 
told the examiner that "[e]verything went good."  He 
acknowledged that he needed a long vacation.  Impression was 
adjustment disorder with mixed emotional features of 
depression and anxiety (rule out PTSD).  In October 1998, 
treatment records reflect a history of alcohol abuse and 
anxiety.  Assessment, in pertinent part, was anxiety.  In 
September 2002, the veteran was afforded a VA Miscellaneous 
Neurological Disorders examination in which the examiner 
concluded that the veteran's sleep disorder was related to 
his anxiety.  

In this case, the evidence does not show that the veteran has 
objectively exhibited sleep disorder symptomatology that is a 
manifestation of an undiagnosed illness.  Rather the 
symptomatology is a manifestation of his anxiety disorder, 
which condition was not manifested in service or within a 
year thereafter.  No competent medical authority has 
associated the claimed disorder to service.  Accordingly, the 
preponderance of the evidence is against the claims on any 
basis.

Shortness of Breath

Service medical records for the period of the veteran's 
service, to include his separation examination in April 1991, 
are silent for chronic complaints, treatment, findings or 
diagnoses relating to the claimed disorder.  In fact, on 
separation, the pertinent system was entirely normal. 

The veteran was afforded a VA general medical examination in 
June 1995, at which time the veteran reported a 12 year 
history of cigarette smoking and shortness of breath with 
strenuous activity.  Pulmonary function test (PFT) revealed 
no evidence of obstruction at that time.  

Another respiratory examination was afforded in September 
2002 along with another PFT.  The veteran was 56 years old at 
the time of the examination and reported shortness of breath 
on exertion.  The examiner interpreted the test results as 
supportive of minimal obstructive lung defect by PFT.  

In this case, the evidence does not show that the veteran has 
objectively exhibited shortness of breath symptoms that are 
manifestations of an undiagnosed illness.  Rather the 
symptomatology is a manifestation of obstructive lung defect, 
which condition was not manifested in service or within a 
year thereafter.  No competent medical authority has 
associated the claimed disorder to service.  Accordingly, the 
preponderance of the evidence is against the claims on any 
basis.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 


ORDER

Entitlement to service connection for degenerative arthritis 
of the elbows is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder and a disability manifested by insomnia are denied. 

Entitlement to service connection for shortness of breath is 
denied. 

Entitlement to service connection for a disability manifested 
by shoulder pain is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



